DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 13, 15 are objected to because of the following informalities: 
Claim 1 line 9 should read --actively locking the first and [second] sections--  
Claim 3 line 4 should read --actively lock the first and [second] sections--
Claim 13 line 12 should read --actively locking the first and [second] sections--
Claim 15 lines 4-5 should read --actively lock the first and [second] sections--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 13-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US 2019/0261555 A1), hereinafter Baldwin, in view of Dunn et al. (US 2018/0153102 Al), hereinafter Dunn.
Regarding claim 1, Baldwin teaches a method (Processor is arranged to execute the programming instructions stored on the memory to perform the various functions, [0081] lines 5-7) for operating an articulating header of a combine harvester (Header 16 with shiftable left side 
monitoring the articulating header (Controller operates and receives feedback from actuators on header, [0083] and Fig. 3);
alerting a user when a fault condition is detected in the articulating header (Detection of sensor failure results in notification directed to the operator through the display, [0098]); and 
converting the articulating header to a non-articulating header in response to the fault condition so that the combine harvester may be operated in a failsafe mode (When controller detects faulty or disabled sensor, input buttons including operational characteristics of deck position and header float are disabled and will not actuate, [0105]-[0106]).
Baldwin does not teach the articulating configuration comprising rotation of the header sections with respect to one another and actively locking the sections together. Dunn teaches wherein in an articulating configuration of the header, a first section of the header is permitted to rotate with respect to a second section of the header, and in a non-articulating configuration of the header, the first section of the header is prevented from rotating with respect to the second section of the header, and converting the header from the articulating configuration to the non-articulating configuration by actively locking the first and [second] sections of the header together (Wing frame section 65 can pivot with respect to center section 64 via hydraulic cylinder, and lock valves 763 and 803 lock the flex in a fixed position, [0256] and [0284] of Dunn)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method for operating an articulating header in a failsafe mode of Baldwin with the header having an articulating configuration comprising rotation of the header sections with respect to one another and actively locking the sections together as taught by Dunn in order to incorporate a well-known method of header articulation and lock the header for safety.
Regarding claim 2, the combination of Baldwin in view of Dunn as set forth above teaches the alerting step indicates a fault condition in connection with the one or more sensors (Controller 12 detects failure in feedback sensor [0098]) but does not teach monitoring sensors that determine a position of a section of the header. Dunn teaches wherein the monitoring step comprises monitoring one or more sensors on the header that are configured to determine a position of the first section of the articulating header (Control system 81 receives inputs from position sensors 82 and 83 detecting positions of cylinders 69 and 71 of wing sections, [0271] of Dunn).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the monitoring step of the method for operating an articulating header of Baldwin in view of Dunn with the individual section position sensors as taught by Dunn in order to have accurate readings on the position of the sections of the articulating header.
Regarding claim 3, the combination of Baldwin in view of Dunn as set forth above teaches wherein the header further comprises a hydraulic system for moving the first section of the articulating header with respect to the second section of the articulating header (Hydraulic system 76 applies pressure through cylinders to lift wing sections, Fig. 9 of Dunn), and the converting step comprises closing a valve of the hydraulic system to actively lock the first and second sections of the header together to prevent the first section of the articulating header from moving with respect to the second section of the articulating header (Lock valves 763 and 803 lock the flex and float in a fixed position, [0284] of Dunn).
Regarding claim 4, the combination of Baldwin in view of Dunn as set forth above further teaches wherein the hydraulic system comprises a piston cylinder apparatus that is connected to the first section of the articulating header and the second section of the articulating header, wherein the piston cylinder apparatus is fed with hydraulic fluid to move the first section of the articulating header with respect to the second section of the articulating header (Cylinder 69 includes piston 74 and moves wing section 65 upon receiving hydraulic fluid, Fig. 9 of Dunn).
Regarding claim 9, the combination of Baldwin in view of Dunn as set forth above teaches wherein the header further comprises a hydraulic system for moving an individual section of the articulating header with respect to a different section of the articulating header, and the monitoring step comprises monitoring a hydraulic pressure of the hydraulic system (Control 81 supplies a control single for varying the pressure of hydraulic system 76 which moves wing frame section relative to center frame section, [0273] of Dunn).
Regarding claim 13, Baldwin teaches an articulating header of a combine harvester (Header 16 with shiftable left side draper 32 and right side draper 34, [0074]) that is configured to be operated in a failsafe mode (Inactive state of float actuators features header rigidly supported on frame, [0072] lines 14-19), the articulating header comprising:
a controller that is configured to determine a fault condition in the articulating header (Controller 12 detects failure in feedback sensor, [0098]); and
means for converting the articulating header in response to the fault condition (When controller detects faulty or disabled sensor, input buttons disabled including operational characteristics of deck position and header float, [0105] - [0106]).
Baldwin does not teach the articulating configuration comprising rotation of the header sections with respect to one another and actively locking the sections together. Dunn teaches an articulating header comprising a first section of the header that is rotatably connected to a second section of the header, wherein in an articulating configuration of the header, the first section of the header is permitted to rotate with respect to the second section of the header, and in a non-articulating configuration of the header, the first section of the header is prevented from rotating with respect to the second section of the header (Wing frame section 65 can pivot with respect to center section 64 via hydraulic cylinder, [0256] of Dunn). Dunn further teaches conversion from the articulating configuration to the non-articulating configuration by actively locking the first and [second] sections of the header together so that the combine harvester may 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the header of Baldwin with the header having an articulating configuration comprising rotation of the header sections with respect to one another and actively locking the sections together as taught by Dunn in order to incorporate a well-known method of header articulation and lock the header for safety.
Regarding claim 14, the combination of Baldwin in view of Dunn as set forth above does not teach sensors being configured to determine the position of a section of the header and monitored by the controller. Dunn teaches the header further comprising one or more sensors on the header that are configured to determine a position of the first section of the articulating header, and the controller is configured for monitoring the one or sensors (Control system 81 receives inputs from position sensors 82 and 83 detecting positions of cylinders 69 and 71, [0271] of Dunn).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the header of Baldwin in view of Dunn with the sensors to determine the position of a section of the header as taught by Dunn in order to have accurate readings on the position of sections of the articulating header.
Regarding claim 15, the combination of Baldwin in view of Dunn as set forth above teaches wherein the header further comprises a hydraulic system for moving the first section of the articulating header with respect to the second section of the articulating header (Hydraulic system 76 applies pressure through cylinders to lift wing sections, Fig 9 of Dunn), and the conversion means comprises a valve of the hydraulic system that is configured to actively lock the first and [second] sections together to prevent the individual section of the articulating header from moving with respect to the second section of the articulating header (Lock valves 763 and 803 lock the flex and float in a fixed position, [0284] of Dunn).
Regarding claim 16, the combination of Baldwin in view of Dunn as set forth above further teaches wherein the hydraulic system comprises a piston cylinder apparatus that is connected to the first section of the articulating header and the second section of the articulating header for moving the first section of the articulating header with respect to the second section of the articulating header (Cylinder 69 moves wing section 65 and includes piston 74, Fig. 9 of Dunn).
Regarding claim 19, the combination of Baldwin in view of Dunn as set forth above  teaches wherein the header further comprises a hydraulic system for moving the first section of the articulating header with respect to the second section of the articulating header, and the controller is configured to monitor a hydraulic pressure of the hydraulic system (Control 81 supplies a control signal for varying the pressure of hydraulic system 76 which moves wing frame section relative to center frame section, [0273] of Dunn).
Claims 5-8, 17-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US 2019/0261555 A1), hereinafter Baldwin, in view of Dunn et al. (US 2018/0153102 Al), hereinafter Dunn, further in view of Lehman (US 2018/0184592 A1).
Regarding claim 5, the combination of Baldwin in view of Dunn as set forth above teaches a method for operating an articulating header including monitoring the header, alerting when a fault is detected and converting the header into a failsafe mode. Baldwin in view of Dunn does not teach the header having a latch for locking the sections as part of the converting step. Lehman teaches wherein the header further comprises a latch for actively locking the first section of the articulating header with respect to the second section of the articulating header (Lock pin 206 extends through receiver 162 to provide a secure lock for the wing, [0038] lines 1-10 of Lehman), and the converting step comprises actuating the latch to prevent the first section of the articulating header from moving with respect to the second section of the articulating header (Motion of main link 210 actuates pivot pin link 222 to push locking pin 206 rearward to locked position, securing the wing, [0038] lines 14-18 of Lehman).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the converting step of the method for operating an articulating header of Baldwin in view of Dunn with the latch for locking the sections as taught by Lehman in order to have a mechanical means for preventing movement of an section of the articulating header.
Regarding claim 6, the combination of Baldwin in view of Dunn further in view of Lehman as set forth above teaches wherein the header further comprises an actuator for moving the latch to a locked position (Locking assembly 200 has hydraulic cylinder 202 connected to pivots that move frame lock pin 206, [0035] - [0037] of Lehman).
Regarding claim 7, the combination of Baldwin in view of Dunn further in view of Lehman as set forth above does not teach wherein the converting step comprises manually moving the latch to a locked position, however the examiner takes official notice that manual latching mechanism on headers are old and well known and it would have been obvious to manually latch the mechanism if the header required one to do so.
Regarding claim 8, the combination of Baldwin in view of Dunn as set forth above does not teach the sections of the header aligned along a transverse axis. Lehman teaches wherein sections of the header are aligned along a transverse axis when the header is positioned in the non-articulating configuration (Sections aligned on transverse axis, Fig. 1 of Lehman).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method for operating an articulating header of Baldwin in view of Dunn with the alignment along a transverse axis in a non-articulating configuration as taught by Lehman in order to have a stable configuration for non-articulating operation of the header.
Regarding claim 17, the combination of Baldwin in view of Dunn as set forth above teaches a header configured to be operated in a failsafe mode in response to a fault condition determined by a controller. Baldwin in view of Dunn does not teach the header having a latch for locking the sections as part of the conversion means. Lehman teaches wherein the conversion means comprises a latch for locking the first section of the articulating header with respect to the second section of the articulating header to prevent the first section of the articulating header from moving with respect to the second section of the articulating header (Lock pin 206 extends through receiver 162 to provide a secure lock for the wing, [0038] lines 1-10 of Lehman).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the converting step of the method for operating an articulating header of Baldwin in view of Dunn with the latch for locking the sections as taught by Lehman in order to have a mechanical means for preventing movement of an section of the articulating header.
Regarding claim 18, the combination of Baldwin in view of Dunn further in view of Lehman as set forth above teaches wherein the header further comprises an actuator for moving the latch to a locked position (Locking assembly 200 has hydraulic cylinder 202 connected to pivots that move frame lock pin 206, [0035] - [0037] of Lehman).
Regarding claim 21, the combination of Baldwin in view of Dunn as set forth above does not teach a crop conveyor on the first and second header sections. Lehman teaches the header further comprising a crop conveyor disposed on the first and second sections of the header (Auger 134 extends over left and right header sections, Fig. 3 of Lehman).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the articulating header of Baldwin in view of Dunn with the crop conveyor on the first and second header sections as taught by Lehman because header crop conveyors are old and well known in the art.
Claims 10-12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US 2019/0261555 A1), hereinafter Baldwin, in view of Dunn et al. (US 2018/0153102 Al), hereinafter Dunn, further in view of Lehman (US 2018/0184592 Al), further in view of Beschorner et al. (US 2017/0138018 Al), hereinafter Beschorner.
Regarding claim 10, the combination of Baldwin in view of Dunn as set forth above teaches a method for operating an articulating header including monitoring the header and hydraulic pressure, alerting when a fault is detected and converting the header into a failsafe mode with a hydraulic system. The combination of Baldwin in view of Dunn does not teach the header having a latch for locking the sections as part of the converting step or indicating a fault in the hydraulic system. Lehman teaches wherein the header further comprises a latch for locking the first section of the articulating header with respect to the second section of the articulating header (Lock pin 206 extends through receiver 162 to provide a secure lock for the wing, [0038] lines 1-10 of Lehman), and the converting step comprises actuating the latch to prevent the first section of the articulating header from moving with respect to the second section of the articulating header (Motion of main link 210 actuates pivot pin link 222 to push locking pin 206 rearward to locked position, securing the wing, [0038] lines 14-18 of Lehman). Lehman does not teach this actuation occurring when there is a fault in the hydraulic system. Beschorner teaches the monitoring step indicating a fault in the hydraulic system (Controller determines level of deviation in hydraulic system and can shut down machine and communicate to operator, [0052] of Beschorner).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method for operating an articulating header of Baldwin in view of Dunn with the latch for locking the sections as taught by Lehman and the indication of a fault in the hydraulic system as taught by Beschorner in order to have a mechanical means for preventing movement and further damage to hydraulic system components.
Regarding claim 11, the combination of Baldwin in view of Dunn further in view of Lehman and Beschorner teaches wherein the header further comprises an actuator for moving the latch to a locked position, and the converting step comprises actuating the actuator to move the latch to the locked position (Locking assembly 200 has hydraulic cylinder 202 connected to pivots that move frame lock pin 206 rearward to locked position to secure the wing, [0035]-[0038] of Lehman).
Regarding claim 12, the combination of Baldwin in view of Dunn further in view of Lehman and Beschorner does not teach wherein the converting step comprises manually moving the latch to a locked position, however the examiner takes official notice that manual latching mechanism on headers are old and well known and it would have been obvious to manually latch the mechanism if the header required one to do so.
Regarding claim 20, the combination of Baldwin in view of Dunn as set forth above does not teach a latch to lock the header in response to a fault in the hydraulic system. Lehman teaches wherein the conversion means comprises a latch for locking the first section of the articulating header with respect to the second section of the articulating header (Lock pin 206 extends through receiver 162 to provide a secure lock for the wing, [0038] lines 1-10 of Lehman). Lehman does not teach this conversion means in response to a fault in the hydraulic system. Beschorner teaches the indication of and action in response to a fault in the hydraulic system (Controller determines level of deviation in hydraulic system and can shut down machine and communicate to operator, [0052] of Beschorner)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the header of Baldwin with the latch for locking the sections as taught by Lehman and the indication of a fault in the hydraulic system as taught by Beschorner in order to have a mechanical means for preventing movement and further damage to hydraulic system components.

Response to Arguments
Applicant’s arguments with respect to claims 1, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 1 and 13, Applicant’s argument that the applied 102 reference does not teach the claim limitations is moot due to the amendments to the claims. In light of the amendments, Examiner has applied the reference Dunn et al. (US 2018/0153102 Al), hereinafter Dunn, to reject claims 1 and 13 in a 103 rejection. Regarding Applicant’s first and second arguments, the newly applied Dunn reference teaches the header sections rotating with respect to one another. Regarding Applicant’s third and fourth arguments, Dunn teaches actively locking the sections with lock valves. Regarding Applicant’s fifth argument, Dunn teaches sensors on the header that provide feedback. Thus, the new reference applied in a 103 rejection covers all of Applicant’s arguments


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/MATTHEW IAN NEAL/Examiner, Art Unit 3671